BRADLEY, Judge.
The above styled cause was remanded to this court by the Alabama Supreme Court in response to the mandate of the United States Supreme Court for reconsideration in light of Orr v. Orr, 440 U.S. -, 99 S.Ct. 1102, 59 L.Ed.2d 306 (1979).
In the Orr case the United States Supreme Court held the Alabama alimony statutes unconstitutional for the reason that they denied the husband equal protection of the law. Subsequently this court rendered a decision, i. e. Orr v. Orr, - So.2d -, Civ. 1006 (Ala.Civ.App., May 30, 1979), extending the benefits of the alimony statutes equally to men as to women, thereby removing the equal protection infirmity. Thus the Alabama alimony statutes are now constitutional insofar as they do not violate the Equal Protection Clause of the *846fourteenth amendment to the United States Constitution.
Therefore we conclude that the decision of the trial court should be affirmed, particularly in view of the fact that the husband did not request an award of alimony, nor did he demonstrate a need for alimony; whereas the wife amply demonstrated her need for alimony and the husband’s ability to respond to that need.
After a careful reconsideration of the case in light of the directive from the Alabama Supreme Court, we affirm the judgment of the trial court. .
AFFIRMED.
WRIGHT, P. J., and HOLMES, J., concur.